Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the caption "Experts" in the Registration Statement (Form F-3) and related Prospectus of OceanFreight Inc. for the registration of up to $200,000,000 of its common shares, preferred shares, debt securities, warrants, purchase contracts, and units, and to the incorporation by reference therein of our report dated March 7, 2008, with respect to the consolidated financial statements of OceanFreight Inc., included in its Annual Report (Form 20-F) for the year ended December 31, 2007, filed with the Securities and Exchange Commission. April 24, 2008 Athens, Greece.
